DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 3/28/2022.  As directed by the amendment: Claims 1-4 and 12 have been canceled, and new Claims 16-21 have been added.  Thus, Claims 5-11 and 16-21 are presently pending in this application.  
REASONS FOR ALLOWANCE
Claims 5-11 and 16-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “at least one powered control element, distinct and separate from the resistive control element, configured to power rotation of the thigh link relative to the shank link; wherein the at least one powered control element comprises an electric motor coupled to the thigh link and the shank link through a power screw transmission” as set forth in claims 1 and 32.
A knee prosthesis, comprising: a shank link; a thigh link rotatably coupled to the shank link; at least one resistive control element configured to apply first, second, and third levels of resistance in resisting rotation of the thigh link relative to the shank link; at least one powered control element, distinct and separate from the resistive control element, configured to power rotation of the thigh link relative to the shank link; wherein the at least one powered control element comprises an electric motor coupled to the thigh link and the shank link through a power screw transmission; at least one sensor; and a controller, coupled to the at least one sensor, the controller configured to: receive sensor measurements from the at least one sensor and determine, based at least on the sensor measurements, a present state of a plurality of states comprising at least a swing state, a stance state, and a stair descent state; cause the at least one resistive control element to apply a first level of resistance if the present state is a swing state; cause the at least one resistive control element to apply a second level of resistance if the present state is a stance state; cause the at least one resistive control element to apply a third level of resistance if the present state is a stair descent state; and cause the at least one powered control element to power rotation if the present state is a swing state, has not been found anticipated by or obvious over any prior art including the closest prior art of US Patent Application Publication 2011/0098828 A1 (Balboni).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408.918.7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

	/YASHITA SHARMA/            Primary Examiner, Art Unit 3774